The material question involved in this action as to liability of the principal for injuries arising from the negligence of employes, has been frequently before the court, and in respect to which, as will be seen by reference to the cases, there is some difference *Page 13 
of opinion among members of the court. The principle upon which the verdict in this case was obtained has been, in my opinion, adjudicated in several cases in this court. The duty of maintaining the building in a secure and safe condition, at all times, for workmen employed in the building, was a duty devolving upon the principal. He was bound to exercise proper care to prevent the accident which occurred, and when he delegated that duty to Bagley, the latter represented the principal, and the principal is responsible for his acts and omissions in respect to such duty. Although disclaimed by my brethren, I cannot but think that the reversal of the judgment will be deemed at variance with the rule heretofore adopted by this court in Laning v.N.Y.C.R.R. Co. (49 N.Y., 521), and Flike v. B. and A.R.R.Co. (53 id., 549, and 59 id., 517).
All concur with ALLEN, J.; except CHURCH, Ch. J., and RAPALLO, J., dissenting.
Judgment reversed.